DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image former”, “image reader”, “document image acquisition portion”, “inspection target region specifier”, “image inspector”, etc..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-15 is/are rejected under 35 U.S.C. 103 as obvious over Ito (US2011/0135321) in view of Funabashi et al. (JP2015078848).
To claim 1, Ito teach an image inspection device for detecting an abnormality of a printed image on a recording material (abstract, paragraphs 0008, 0043) comprising a hardware processor configured to:
	acquire a read image of a recording material formed with a document image (S903 of Fig. 6A, paragraph 0059, reader unit in the inspection apparatus reads the image data of the printed matter) based on an image formation condition including at least one selected from: layout position setting of the document image on the recording material (paragraph 0039, print angle is a print position angle to a print output, which would obviously be considered as image formation condition); trimming amount setting for the document image when formed on the recording material (paragraph 0044); attachment setting of a additional image; and variable magnification setting of the document image, the image formation condition being set by user as a setting of a print job for the document image (paragraph 0042, user sets a threshold of the print angle to a print output, e.g., a sheet using the operation unit 800 and a threshold, second threshold, of a difference amount from the rasterization data in the main body);
	specify an inspection region that includes image content of the document image in the read image based on the image formation condition (Figs. 5A-B, regardless an inspection region is specified automatically or manually, obviously the inspection region is specified in order to proceed inspection of printed output); and
	compare the image content in the inspection region with image content in an inspection region comparable region corresponding to the inspection region in the document image to perform image inspection on the read image for detecting the abnormality of the printed image on the recording material (Fig. 5C, paragraphs 0040-0041; S907-S911 of Fig. 6A).
But, Ito do not expressly disclose specifying, by the image formation condition, an inspection region corresponding to image content of the document image printed on the recording material; and comparing image content in the inspection region with image content in an inspection region comparable region corresponding to image content of the document image obtained as a result of the image formation condition, to perform image inspection on the read image for detecting the abnormality of the printed image on the recording material.
	Funabashi teach an image formation and inspection device inspecting the print quality of a printed image (abstract), comprises specifying, by the image formation condition, an inspection region corresponding to image content of the document image printed on the recording material (paragraphs 0048-0054); and comparing image content in the inspection region with image content in an inspection region comparable region corresponding to image content of the document image obtained as a result of the image formation condition, to perform image inspection on the read image for detecting the abnormality of the printed image on the recording material (paragraphs 0057-0064).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Funabashi into the apparatus of Ito, in order to invoke image formation condition to further inspection constraint.

To claim 9, Ito and Funabashi teach an image formation device (as explained in response to claim 1 above).

To claim 10, Ito and Funabashi teach an image inspection method (as explained in response to claim 1 above).

To claim 11, Ito and Funabashi teach a non-transitory computer readable recording medium storing a program causing a computer to perform (as explained in response to claim 1 above).



To claim 4, Ito and Funabashi teach claim 1.
Ito teach wherein the hardware processor is configured to use an inspection image (reading image data) corresponding to an image in the specified inspection region, and to use a reference image (rasterization image data) corresponding to an image in the inspection region comparable region (paragraphs 0041-0042, 0051).

To claims 12-15, Ito and Funabashi teach claims 1 and 9-11.
Ito teach wherein the image inspection determines whether the read image includes an abnormality with respect to the document image (abstract).



Claim 3 is/are rejected under 35 U.S.C. 103 as obvious over Ito (US2011/0135321) in view of Funabashi et al. (JP2015078848) and Yamakawa (US2010/0188714).
To claim 3, Ito and Funabashi teach claim 1.
Funabashi teach each region of the print image is calculated based on the transparent image data that is the RIP image corresponding to the transparent color material (paragraphs 0011, 0013), but Ito does not expressly disclose teach wherein the hardware processor is configured to calculate the inspection region in the read image based on information about a document image region to place the document image on the recording material and information about a print region to form an image on the recording material, and to calculate the inspection region comparable region based on information about a layout position on the recording material for the document image.
Yamakawa teach wherein the hardware processor is configured to calculate the inspection region in the read image based on information about a document image region to place the document image on the recording material and information about a print region to form an image on the recording material, and to calculate the inspection region comparable region based on information about a layout position on the recording material for the document image (paragraphs 0095-0096, 0100, 0104), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Ito and Funabashi, in order to further inspection target region by design preference.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US2011/0135321) in view of Funabashi et al. (JP2015078848), Yamakawa (US2010/0188714) and Fukase (US2019/0132454).
To claim 5, Ito and Funabashi teach claim 4.
But, Ito and Funabashi do not expressly disclose wherein, when the document image and the read image are differently oriented, the hardware processor is configured to rotate the document image to equally orient the document image and the inspection image, and to specify an inspection region in the rotated document image.
	Fukase teach when the document image and the read image are differently oriented, the inspection target region specifier rotates the document image to equally orient the document image and the inspection image, and the inspection target region specifier specifies an inspection region in the rotated document image (Figs. 4A-B, paragraphs 0082-0087, 0114, 0128-0130, 0152), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Ito and Funabashi, in order to provide automatic alignment.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Ito (US2011/0135321) in view of Funabashi et al. (JP2015078848) and Tokumaru (US2014/0168709).
To claim 6, Ito and Funabashi teach claim 1.
Funabashi teach the image formation condition specifies that a plurality of document images are to be formed on the recording material in an overlapping manner (paragraphs 0012, 0042), but Ito and Funabashi do not expressly disclose wherein, when the image formation condition specifies that a plurality of document images are to be formed on the recording material in an overlapping manner and specifies an overlap of inspection regions for the document images, the hardware processor is configured to exclude the inspection region in a document image to be overwritten.
	Tokumaru further when the image formation condition specifies that a plurality of document images are to be formed on the recording material in an overlapping manner and specifies an overlap of inspection regions for the document images, the hardware processor is configured to exclude the inspection region in a document image to be overwritten (paragraphs 0088-0100, 0110-0121), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Ito and Funabashi, in order to proceed inspection without being affected by the preprint printing.



Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US2011/0135321) in view of Funabashi et al. (JP2015078848) and Iwadate et al. (US5592305).
To claim 7, Ito and Funabashi teach claim 1.
But, Ito and Funabashi do not expressly disclose wherein, when the image formation condition specifies synthesis of an additional image, the hardware processor is configured to specify a synthesis region for the additional image in the inspection region and not to inspect the specified synthesis.
	Iwadate teach an synthetic image forming apparatus, when the image formation condition specifies synthesis of an additional image, the hardware processor is configured to specify a synthesis region for the additional image in the inspection region and not to inspect the specified synthesis (abstract, Figs. 11b-c and related disclosure), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Ito and Funabashi, in order to combine images.

To claim 8, Ito and Funabashi teach claim 1.
Ito, Funabashi and Iwadate teach wherein, when the image formation condition specifies synthesis of an additional image, the hardware processor is configured to specify a synthesis region for the additional image in the inspection region (as explained in response to claim 7 above); and wherein the hardware processor is configured to extract the specified synthesis region, synthesize the additional image with the extracted synthesis region, and compare an image synthesized with the additional image with an image in a region corresponding to the synthesis region in the region targeted at the inspection (Iwadate, Fig. 21 and related disclosure).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 27, 2022